JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00017-CV

                            MARK E. BIEDRYCK, Appellant

                                             V.

   U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR CREDIT SUISSE,
    FIRST BOSTON MORTGAGE SECURITIES CORP., HOME EQUITY PASS-
             THROUGH CERTIFICATES, SERIES 2005-6, Appellee

   Appeal from the 129th District Court of Harris County. (Tr. Ct. No. 2013-01631).

       This case is an appeal from the final judgment signed by the trial court on October
7, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Mark E. Biedryck, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered May 12, 2015.

Panel consists of Justices Jennings, Massengale, and Lloyd. Opinion delivered by Justice
Jennings.